Exhibit 99.2 News Release For Immediate Release http://www.ball.com Investor Contact: Ann T. Scott 303-460-3537, ascott@ball.com Media Contact: Scott McCarty 303-460-2103, smccarty@ball.com Ball to Close Two Metal Beverage Packaging Plants BROOMFIELD, Colo., Oct. 30, 2008— Ball Corporation [NYSE: BLL] announced today that it plans to close its metal beverage packaging manufacturing plants in Kansas City, Mo., and Guayama, Puerto Rico. As a result of the closures,an after-tax charge of approximately $32 million will be recorded in the company’s results.
